Citation Nr: 1534060	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-13 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected hypertension.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1986 to November 2008. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO granted the Veteran's claim for service connection for hypertension and assigned an initial 0 percent (noncompensable) rating, effective December 1, 2008, the date of the claim.  That same month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2010, and, also in April 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  A supplemental SOC (SSOC), reflecting the continued denial of a compensable rating was issued in May 2012.  

In December 2012, the Veteran testified during a Board video-conference hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  During the Board hearing, the Veteran submitted evidence related to a separate claim then under consideration.  In addition, the record was held open for 30 days for the submission of additional evidence in connection with the current claim; however,  no further evidence was received  within that time frame. 

In February 2013, the Board remanded the Veteran's claim for further development.  After accomplishing the actions requested in the Board's remand, in May 2013, the agency of original jurisdiction (AOJ) assigned a higher, initial 10 percent rating, , also effective December 1, 2008. 

As the Veteran disagreed with the initial rating assigned following the award of service connection for hypertension, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the AOJ awarded a higher initial rating during the pendency of the appeal, inasmuch as higher ratings are available for the disability, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher initial rating for hypertension remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claim.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a July 2015 appellate brief submitted by the Veteran's representative and medical records dated from March 2010 to March 2013, such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the December 1, 2008 effective date of the award of service connection, the Veteran has required medication for control of hypertension; however, his systolic blood pressures have been predominately less than 160, and there is no significant history of diastolic pressures measured at predominantly 100 or more.

3.  The applicable schedular criteria are adequate to rate the Veteran's service-connected hypertension  at all pertinent points, and no claim for a TDIU due to hypertension has reasonably been raised.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.321, 4.1, 4.2, 4.7, 4.104, DC 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim or claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim or claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a December 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, as well as general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After the award of service connection, and the Veteran's disagreement with the  assigned rating, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). See also, Hartman v. Nicholson, 483 F.3d 1311 (2006);  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the April 2010 SOC set forth the criteria for evaluating hypertension (which included the criteria for higher ratings for the disability).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's VA treatment records, as well as private treatment records and the reports of three VA examinations.  Also of record and considered in connection with the claim is the transcript of the December 2012 Board hearing, along with various written statements by the Veteran and by his representative, on his behalf.  The Board finds that no additional action to further develop the record in connection with the claim, prior to appellate consideration, is required.

Notably, VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Here, VA examinations were conducted in January 2009 and May 2013.  The Veteran has not maintained that the examination reports or opinions provided for the record are inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

In the July 2015 brief, the Veteran's representative , noted that the Veteran's last VA examination was conducted  in 2013, over two years ago.  The representative indicated that, therefore, the examinations were "stale."  The Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (1995).  Here, the record does not suggest, and neither the Veteran nor his representative has contended, that the Veteran's hypertension has worsened since the May 2013 examination such that a new examination is warranted.  As such, the Board finds the collective evidence from the examination report and treatment records adequate to adjudicate the Veteran's claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

As for his December 2012 Board hearing, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the December 2012 hearing, the undersigned identified the issues then on appeal, which included the claim for a higher initial rating for hypertension.  Also, information was solicited regarding the Veteran's symptoms, the  Veteran's theories of entitlement, and whether there were any outstanding medical records available.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  As requested, the Board held the record open for 30 days for the submission of additional evidence, and subsequently ordered additional development of the Veteran's claim. 

As noted above, the Board remanded this case for further development in February 2013.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  Here, the Board finds that the AOJ substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

On remand, in February 2013, the Board instructed the RO to obtain any additional VA treatment records from the VA facilities in Iowa City, Iowa, dated from July 2009 and Galesburg, Illinois, dated from March 2010.  The AOJ was also instructed to send the Veteran a letter requesting any additional evidence.  Thereafter, the AOJ was directed to arrange for the Veteran to undergo a VA hypertension examination.  In March 2013, a letter was sent to the Veteran requesting any additional evidence and additional VA treatment records were obtained.  The Veteran was afforded a VA examination in May 2013.  The Board finds that the examination is adequate for appellate review.  Accordingly, the Board finds that the AOJ has substantially complied with the Board's remand directives. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and was made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the claim involves a request for higher rating  following the award  of service connection, evaluation of the medical evidence since the effective date of the award,  and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A rating of 40 percent requires diastolic pressure predominantly 120mm or more.  A rating of 60 percent requires diastolic blood pressure predominantly 130mm or more.  A diagnosis of hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Note 1. 

Here, the evidence of record contains no less than 20 blood pressure readings.  Pertinent to the present appeal, the Veteran's readings were follows: 146/86 and 144/89 in December 2008, 130/77 in June 2009, 137/86 in July 2009, 144/85 and 138/82 in August 2009, 138/83, 144/88 and 140/90 in March 2010, 138/91 and 145/91 in November 2010, 130/72 in December 2011, 151/95 and 146/101 in December 2012.  The record also includes reports of the range of blood pressure readings that the Veteran took at home in January 2013, which measured between 139-156 systolic and 74-86 diastolic, and in February 2013, which ranged from 132-150 systolic and 76-85 diastolic. 

On January 2009 VA examination, the Veteran's blood pressure reading was 145/87.  It was noted that he had been formally diagnosed with hypertension in 2002 and was prescribed medication at that time to treat it.  The Veteran was still on the medication.  At the time of the examination, the hypertension was found to be not well controlled and slightly elevated.   However, the Veteran had a good response to medication and the condition was considered stable. 
 
In October 2009, the Veteran underwent a VA examination in relation to a separate claim for compensation.  At that time, his blood pressure was measured at 140/76.

In May 2013, the Veteran underwent a VA hypertension examination.  His blood pressure readings at that time were 142/90 and 142/84.  It was noted that the Veteran's home readings at that time were 143/83 the night before the examination and 151/85 the morning of.  The examiner noted that the Veteran was taking three medications for the treatment of his hypertension at that time. 

Considering pertinent evidence of record in light of the applicable criteria, the Board finds that a rating in excess of 10 percent for service-connected hypertension is not warranted at any point pertinent to the claim on appeal.  In this respect, probative evidence shows that the Veteran's systolic blood pressure has been consistently measured at less than 200, and that, except for a single reading in December 2012, there is no history of diastolic pressure above 100.  The Board notes that the December 2012 reading is the only one in the entirety of the record to reach the threshold for a higher rating; in light of the Veteran's entire recorded medical history during this period, however, this reading is considered an outlier and not representative of a sustained disability level which would warrant the higher rating. 

As the Veteran's hypertension is not show to meet or approximate the criteria for the next higher,  20 percent disability rating, it follows that the disability likewise does not warrant an even higher, 40 percent rating, which requires diastolic pressure readings of 120 or more, or 60 percent, which require predominate diastolic pressure readings of 130 or more. 

The Board also notes that, while the VA rating schedule provides for evaluation of  hypertension separate from other types of heart disease, the Veteran also has not been shown to have associated heart disease which would warrant an additional rating under another diagnostic code.  See 38 C.F.R. § 4.104, Note 3.

In assessing the severity of the Veteran's hypertension, the Board has considered the medical evidence discussed above, as well as the Veteran's assertions.  While the Veteran is certainly competent to report the nature and severity of his symptoms (see e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)), as noted above, ratings for hypertension are based on the objective results of testing administered by, and findings rendered by, trained medical professionals.  Hence, the Veteran's assertions are not competent in this regard.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As indicated, here, such testing results and findings do not support the assignment of a higher rating for hypertension under DC 7101.  Thus, while the assertions of the Veteran have been considered , such assertions are not considered more persuasive than the objective testing results and  medical findings which, as indicated above, do not support assignment of a higher rating for the Veteran's hypertension at any point pertinent to this appeal.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the disability under consideration been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned ratings are therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  As discussed above, the applicable rating criteria contemplate the type of symptoms and level of impairment associated with the Veteran's disability, and provide for higher ratings based on other, and/or more significant impairment.  Significantly, there is no evidence or argument that the applicable criteria are not adequate to evaluate the Veteran's disability.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran's hypertension is appropriately rated as a single disability.  As the evaluation of multiple disabilities is not here at issue, the holding of Johnson is inapposite here.

As the  requirements for invoking the procedures for extra-schedular consideration set forth in 38 C.F.R. § 3.321(b)(1) are not met, referral of this claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the Court has held that a request for a TDIU may be a component of a claim for higher rating if expressly raised by a Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, however, there is no evidence or allegation indicating the Veteran has actually or effectively been rendered unemployable solely due to his service-connected hypertension at any pertinent point.   As such, the Board finds that a claim for a TDIU due to that disability has not reasonably been raised, and the Veteran's entitlement to that benefit need not be discussed in conjunction with the current claim for higher rating.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's hypertension, pursuant to Fenderson, and that the claim for a rating greater than 10 percent must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A initial rating in excess of 10 percent for service-connected hypertension is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


